Title: Aug. 30. 1778. Sunday.
From: Adams, John
To: 


       This Evening had the English Gazette extraordinary, containing Extracts from Letters from Ld. How and Gen. Clinton—the first containing an account of the Arrival of the Toulon Fleet, and anchoring without Sandy Hook—the other, a Relation of the Action of the 28. June in the Jerseys. There are Letters in London, as M. J. Wharton says, as late as the 14. July.
       Elements of Spanish Grammar by Del Pino, and Dictionary of the Same.
      